Citation Nr: 0318247	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral sprain with degenerative changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Arizona, Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his father



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1993 to 
September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, while a statement 
of the case issued in June 2002 included the provisions of 
38 C.F.R § 3.159, the veteran has not been advised of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim for service connection for left ear hearing loss, and 
what specific evidence, if any, the veteran is expected to 
obtain and submit, and what specific evidence will be 
retrieved by VA.  See generally, Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
May 1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) 
was inconsistent with the provisions of 38 U.S.C.A. § 5103(a) 
and (b) (West 2002) because it afforded a veteran less than 
one year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claim.  

In a June 2001 statement, the veteran asked the RO to reopen 
his case and consider medical records he forwarded along with 
medical records previously associated with the claims file.  
The veteran was afforded a VA Compensation and Pension (C&P) 
orthopedics examination in October 2001.  By a December 2001 
rating decision, the RO denied an increased evaluation for 
service-connected lumbosacral sprain with degenerative 
changes.  The RO also denied entitlement to individual 
unemployability.  The veteran perfected an appeal to the 
Board.  

The Board notes that the veteran's service-connected back 
disability is presently assigned a 40 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5295 (2002).  The 
assigned rating is the maximum schedular rating available 
under Diagnostic Code 5295.  According to testimony the 
veteran presented at the travel board hearing held in January 
2003, the veteran's back disability has increased in severity 
over the course of the last two to three years.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that the veteran's last VA examination occurred in 
October 2001, or less than two years ago.  Nevertheless, the 
Board will afford the veteran a new C&P examination to ensure 
that there is sufficient evidence to rate the current level 
of disability, especially in light of changes that have 
occurred in the rating schedule as discussed below.  

The veteran having been assigned the maximum schedular rating 
available under Diagnostic Code 5295, the Board must look to 
other potentially applicable diagnostic codes to determine 
whether the veteran is entitled to a rating in excess of 40 
percent under any of them.  The medical evidence of record 
shows that the veteran's service-connected back disability 
includes degenerative disc disease.  Indeed, the December 
2001 rating decision shows that the RO considered whether the 
veteran was entitled to a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5293 (2002), which prescribes ratings 
for intervertebral disc syndrome.  During the pendency of the 
veteran's appeal, the rating criteria for evaluating 
intervertebral disc syndrome was changed, effective September 
23, 2002.  Amendment to Part 4, Schedule for Rating 
Disabilities, 67 Fed. Reg. 54345-54349  (August 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (holding that 
where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply).  The old rating criteria for 
evaluating intervertebral disc syndrome may be applied for 
the full period of the appeal, but the new rating criteria 
may only be applied to the period of time after their 
effective date.  VAOPGCPREC 3-2000.  The veteran should be 
provided with notice of the change in the rating criteria.  
Also, the new C&P examination should address whether the 
veteran is entitled to a higher rating under the new 
criteria.  

The veteran also seeks entitlement to individual 
unemployability.  The Board notes that a total disability 
rating based on individual unemployability (TDIU) may be 
assigned where the scheduler rating is less than total when 
the disabled person is, in the judgment of the Board, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, this shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2002).  In determining whether a veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered. 38 
C.F.R. §§ 3.341(a), 4.19 (2002); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

As is evident, the veteran's claim for TDIU is inextricably 
intertwined with the claim of entitlement to a rating in 
excess of 40 percent for service-connected back disability.  
Whether the veteran meets the percentage criteria for TDIU or 
is otherwise unemployable depends on the results of the C&P 
examination the veteran is to be afforded.  Thus, these 
claims should be adjudicated simultaneously.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition to the back disability, the veteran is service-
connected for a scar from the removal of a soft tissue mass 
of the right occipital scalp.  He is assigned a 
noncompensable rating.  The Board notes that it is not clear 
from the exchange of questions from the service 
representative and testimony elicited from the veteran as to 
whether the service-connected scar impacts the veteran's 
ability to work.  Thus, the veteran should be afforded a C&P 
examination for an evaluation of the current severity of the 
scar.  Also, the veteran should be provided with notice of 
the change in the rating criteria for evaluating skin 
disorders, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833).  

The Board observes that the October 2001 C&P examination 
report does not contain an opinion on whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities or is 
unemployable by reason of service-connected disabilities.  
There is no definitive opinion contained in the February 2001 
Social and Industrial Assessment either.  Such an opinion is 
required before the Board can decide the issue of a total 
compensation rating based on individual unemployability.  
Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, the new 
C&P examination should also address whether the veteran is 
unable to secure or follow a substantially gainful occupation 
or unemployable due to service-connected disabilities.

During the hearing before the undersigned, the veteran 
referred to the fact that there are VA vocational 
rehabilitation records and these have not been associated 
with the claims folder.  

Lastly, according to the veteran's testimony, the veteran has 
recently received treatment from the VA Medical Center (MC) 
in Tucson, Arizona and the Sierra Vista Clinic.  Updated 
treatment records from those VA facilities should be 
obtained.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected disabilities since January 
2001.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, to include the 
veteran's medical records from the VA 
Medical Center in Tucson, Arizona and the 
Sierra Vista Clinic. 

2.  Request Social Security 
determinations and supporting medical 
evidence from the Social Security 
Administration.  

3.  The RO should associate the veteran's 
VA vocational rehabilitation folder with 
his claims folder.  

4.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his low 
back disorder.  

(a)  The examiner should identify any 
limitation of motion, and at which degree 
the veteran experiences pain on motion, 
if any.  The examiner should select one 
of the following as best describing the 
overall limitation of motion (to include 
any additional functional loss due to 
pain, fatigue, weakness, etc.):  slight, 
moderate, severe, pronounced.  

(b)  The examiner should evaluate any 
chronic orthopedic and neurologic 
manifestations consistent with 
intervertebral disc syndrome demonstrated 
on examination.  The examiner should 
comment on the severity of the veteran's 
symptoms. 

(c)  The examiner should comment on the 
frequency and duration of any 
incapacitating episodes during the past 
12 months.  An "incapacitating episode" 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

(d) The examiner should comment on the 
effect the veteran's service-connected 
disabilities (low back disorder and scar 
on right occipital scalp) have on his 
ability to obtain and sustain gainful 
employment.  

All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

5.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of a scar 
from removal of soft tissue mass of the 
right occipital scalp.  The examiner 
should describe any disfigurement.  The 
examiner should comment on the following:   
(i) size (length and width); (ii) surface 
contour elevated or depressed on 
palpation; (iii) adherence to underlying 
tissue; (iv) hypo- or hyper-pigmentation; 
(v) texture; (vi) soft tissue loss; (vii) 
indurate and inflexible; (viii) painful 
on objective demonstration; (ix) frequent 
loss of covering of skin over scar; (x) 
poorly nourished; (xi) repeated 
ulceration; and (xii) tenderness.  All 
indicated studies deemed necessary by the 
examiner should be accomplished.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

6.  In addition to the development 
requested above, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the VCAA.  

7.  Thereafter, the veteran's claim 
should be readjudicated under both the 
old and new rating criteria for 
evaluating intervertebral disc syndrome 
and skin disorders.  Diagnostic Codes 
5293, 7800.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations (including the new rating 
criteria) considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

8.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence, relative 
to the claim for service connection for 
left ear hearing loss.  

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




